                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
TRACEY RAINER,

                          Plaintiff,
      v.                                                 Case No. 20-cv-1633-pp

RN JANE DOE,

                        Defendant.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
     WITHOUT PREPAYING FILING FEE (DKT. NO. 2) AND SCREENING
                                 COMPLAINT
______________________________________________________________________________

      Tracey Rainer, an inmate at Waupun Correctional institution (WCI) who

is representing himself, filed a complaint under 42 U.S.C. §1983, alleging that

a registered nurse at his prison inappropriately gave him medication that he

used to attempt suicide. This decision resolves the plaintiff’s motion for leave to

proceed without prepaying the filing fee, dkt. no. 2, and screens the complaint,

dkt. no. 1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA allows the court to let a prisoner plaintiff proceed without prepaying

the civil case filing fee. 28 U.S.C. §1915(a)(2). When funds exist, the prisoner

must pay an initial partial filing fee. 28 U.S.C. §1915(b)(1). He then must pay




                                         1
           Case 2:20-cv-01633-PP Filed 01/25/21 Page 1 of 11 Document 8
the balance of the $350 filing fee over time, through deductions from his

prisoner account. Id.

         On October 28, 2020, the court ordered the plaintiff to pay an initial

partial filing fee of $28.01. Dkt. No. 6. The court received that fee on

November 9, 2020. The court will grant the plaintiff’s motion for leave to

proceed without prepaying the filing fee and will require him to pay the

remainder of the filing fee over time in the manner explained at the end of this

order.

II.      Screening the Complaint

         A.      Federal Screening Standard

         Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

         In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,



                                           2
              Case 2:20-cv-01633-PP Filed 01/25/21 Page 2 of 11 Document 8
accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.      The Plaintiff’s Allegations

      The plaintiff alleges he has a history of suicide attempts. Dkt. No. 1 at

¶1. Because of his history, the institution’s Health and Psychological Services

Units implemented a “care plan” for the plaintiff that requires either nursing

staff or correctional staff to dispense the plaintiff’s medication, including over-

the-counter pills like acetaminophen. Id. at ¶2. On October 12, 2018,

Registered Nurse (RN) Jane Doe dispensed “non-control medications” to

prisoners in the South Cell Hall. Id. at ¶3. RN Jane Doe issued the plaintiff



                                            3
           Case 2:20-cv-01633-PP Filed 01/25/21 Page 3 of 11 Document 8
seventy-three tablets of acetaminophen. Id. at ¶4. The plaintiff alleges that “RN

Jane Doe chose not to educate herself with [his] medical file which ‘red-flags’

issuing non-control medications to [the plaintiff]” because of his “suicidal

ideations and suicide attempts with pills.” Id. at ¶5. The plaintiff alleges that

RN Doe’s actions resulted in his “ingest[ing] 30-to-70” of Tylenol that day. Id. at

¶7.

      The plaintiff was taken to Waupun Memorial Hospital “for overdose due

to Acetaminophen toxin.” Id. at ¶8. The plaintiff alleges he remained at the

hospital for one day, but also alleges he did not return to WCI until October 17,

2018—five days after the overdose. Id. at ¶9. When he returned to the

institution, he was placed in clinical observation because of his suicide

attempt. Id. On October 25, 2018, the plaintiff wrote to Health Service Unit

Manager Crystal Marchant (who is not a defendant) complaining that RN Jane

Doe had been negligent. Id. at ¶10. The plaintiff filed an inmate complaint

about RN Jane Doe’s actions. Id. at ¶11. On October 26, 2018, an inmate

complaint examiner affirmed the plaintiff’s grievance.1 Id.

      The plaintiff seeks injunctive relief ordering the Department of

Corrections “to conduct an audit on the health service unit” and “to conduct

education and training to its LPNs and RNs concerning the proper reading of

medical records.” Id. at 4. He also seeks a declaration that his Eighth




1In paragraph 10 of his complaint, the plaintiff cites “Attachment #1.” Dkt. No.
1 at ¶10. In paragraph 11 he cites “Attachments #2, #3, #4 and #5.” Id. at ¶11.
There are no attachments to the complaint.


                                         4
         Case 2:20-cv-01633-PP Filed 01/25/21 Page 4 of 11 Document 8
Amendment rights were violated and punitive and compensatory damages

against RN Jane Doe. Id.

      C.      Analysis

      The court reviews the plaintiff’s allegations against RN Jane Doe under

the Eighth Amendment, which “protects prisoners from prison conditions that

cause the wanton and unnecessary infliction of pain, including . . . grossly

inadequate medical care.” Gabb v. Wexford Health Sources, Inc., 945 F.3d

1027, 1033 (7th Cir. 2019) (quoting Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir.

2014)) (internal quotations omitted). To state a valid Eighth Amendment claim,

the inmate must allege both that he “suffered from an objectively serious

medical condition” and that the defendants were “deliberately indifferent to

that condition.” Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016) (citing

Farmer v. Brennan, 511 U.S. 825, 834 (1994)); see Estelle v. Gamble, 429 U.S.

97, 103 (1976).

      The Court of Appeals for the Seventh Circuit has explained that suicide,

attempted suicide and other acts of self-harm pose “a serious harm” that

satisfies the objective component of an Eighth Amendment claim. Estate of

Miller, ex rel. Bertram v. Tobiasz, 680 F.3d 984, 989 (7th Cir. 2012) (citing

cases); see Collins v. Seeman, 462 F.3d 757, 760 (7th Cir. 2006). The plaintiff

alleges he has a history of suicide attempts through ingesting pills; that

allegation sufficiently states an objectively serious risk of harm.

      To satisfy the subjective component of the deliberate indifference

standard, the plaintiff must show that the defendant knew he “was at



                                         5
           Case 2:20-cv-01633-PP Filed 01/25/21 Page 5 of 11 Document 8
substantial risk” of harming himself and “intentionally disregarded the risk.”

Collins, 462 F.3d at 761. It is not enough to show that “a prison official should

have been aware” of the risk; the defendant “‘must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.’” Id. (quoting Estate of Novack ex

rel. Turbin v. County of Wood, 226 F.3d 525, 529 (7th Cir. 2000) (emphasis in

original)); see also Farmer, 511 U.S. at 838 (clarifying that “an official’s failure

to alleviate a significant risk that he should have perceived but did not” does

not constitute deliberate indifference to that risk).

      The plaintiff does not allege that RN Jane Doe was aware of his tendency

to attempt suicide by taking pills and disregarded the risk to his health by

giving him the pills. He alleges that she should have known about his suicidal

history but “chose not to educate herself with [his] medical file.” Dkt. No. 1 at

¶5. That allegation sounds like a claim of negligence, not deliberate

indifference. Negligence—even gross negligence—does not violate the

Constitution. See Farmer, 511 U.S. at 835–36; Chapman v. Keltner, 241 F.3d

842, 845 (7th Cir. 2001).

      But the plaintiff alleges that Jane Doe “chose not to” review his medical

file. Dkt. No. 1 at ¶5 (emphasis added). He suggests that Jane Doe disregarded

her duty to review his medical chart and ignored a potential risk to his health

by giving him the seventy-three acetaminophen tablets. The plaintiff also

alleges the Health Services Unit had implemented a “care plan” directing that

only nursing staff or correctional officers could dispense the plaintiff’s



                                          6
         Case 2:20-cv-01633-PP Filed 01/25/21 Page 6 of 11 Document 8
medication because of his history of overdosing on pills. This suggests that any

member of the nursing staff who dispense medication to the plaintiff should

have known of the reason for the care plan’s requirement that only nursing

staff or corrections staff could dispense him medication. While it is a close call,

at the pleading stage, construing the plaintiff’s allegations in his favor, the

court will allow the plaintiff to proceed on a claim that RN Doe was deliberately

indifferent to his serious medical need.

      The plaintiff asserts at ¶6 of his complaint that Jane Doe and all other

corrections officials were required to provide him with a safe environment

under Wis. Admin. Code §§DOC 306.03 and 306.04. Dkt. No. 1 at ¶6. While it

is not clear, the plaintiff may be attempting to assert a claim against Doe under

these administrative statutes. But §1983 allows a plaintiff to sue only for

violations of federal law or the federal Constitution, not for violations of state

law. And a violation of prison policies or regulations does not establish a

constitutional violation. See Pulera v. Sarzant, 966 F.3d 540, 551 (7th Cir.

2020) (citing Thompson v. City of Chi., 472 F.3d 444, 454 (7th Cir. 2006));

Estate of Simpson v. Gorbett, 863 F.3d 740, 746 (7th Cir. 2017). To the extent

that the plaintiff seeks to proceed on a claim that Doe violated these

administrative statutes, the court will not allow him to do so.

      Because the plaintiff does not know the real name of RN Doe, the court

will add Waupun Warden Randall Hepp as a defendant for the limited purpose

of helping the plaintiff identify the defendant. See Donald v. Cook Cty. Sheriff’s

Dept., 95 F.3d 548, 556 (7th Cir. 1996). Warden Hepp does not have to



                                           7
         Case 2:20-cv-01633-PP Filed 01/25/21 Page 7 of 11 Document 8
respond to the complaint. After Warden Hepp’s attorney files an appearance in

this case, the plaintiff may serve discovery on Warden Hepp (by mailing it to

Hepp’s attorney at the address in his notice of appearance) to ask for

information that will help him identify the name of the defendant.

      For example, the plaintiff may serve interrogatories (written questions)

under Fed. R. Civ. P. 33 or document requests under Fed. R. Civ. P. 34.

Because the plaintiff has not stated a claim against Warden Hepp, he must

limit his discovery requests to asking for information or documents that will

help him learn the real name of RN Doe. The plaintiff may not ask Warden

Hepp about any other topic, and Warden Hepp is under no obligation to

respond to requests about any other topic.

      After the plaintiff learns the name of RN Doe, he must file a motion to

substitute her name for the Jane Doe placeholder. Once he does that, the court

will dismiss Warden Hepp as a defendant. After RN Doe has an opportunity to

respond to the complaint, the court will set a deadline for completing discovery

and filing dispositive motions. At that point, the plaintiff may use discovery to

obtain information relating to his claim that RN Doe was deliberately

indifferent.

      The plaintiff must identify the name of the Jane Doe defendant within

sixty days of the date Warden Hepp’s attorney enters a notice of appearance. If

the plaintiff does not identify RN Doe or explain to the court why he is unable

to do so within sixty days of Hepp’s attorney entering an appearance, the court




                                        8
         Case 2:20-cv-01633-PP Filed 01/25/21 Page 8 of 11 Document 8
may dismiss the case based on the plaintiff’s failure to diligently pursue it. Civil

Local Rule 41(c) (E.D. Wis.).

III.     Conclusion
         The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

         The court ORDERS that Warden Randall Hepp is named as a defendant

for the limited purpose of helping the plaintiff identify the real name of RN Doe.

The clerk’s office must update the docket accordingly.

         Under an informal service agreement between the Wisconsin Department

of Justice and the court, the court has electronically transmitted a copy of the

complaint and this order to the Wisconsin Department of Justice for service on

defendant Warden Hepp. The court ORDERS that Warden Hepp does not have

to respond to the substance of the plaintiff’s complaint; he must respond only

to the plaintiff’s discovery requests related to identifying RN Jane Doe.

         The court ORDERS that the plaintiff must identify the real name of RN

Jane Doe within sixty days of the date that Warden Hepp’s attorney files a

notice of appearance. If the plaintiff does not file a motion to substitute RN

Jane Doe’s real name, or explain to the court why he cannot do so, within sixty

days of the date Warden Hepp’s lawyer files an appearance, the court may

dismiss the case based on the plaintiff’s failure to diligently pursue it. Civil L.R.

41(c).

         The court ORDERS that the agency that has custody of the plaintiff must

collect from his institution trust account the $321.99 balance of the filing fee



                                          9
           Case 2:20-cv-01633-PP Filed 01/25/21 Page 9 of 11 Document 8
by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency must clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution must forward a copy of this order, along with the

plaintiff’s remaining balance, to the receiving institution.

      The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions2 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.


2 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.


                                          10
        Case 2:20-cv-01633-PP Filed 01/25/21 Page 10 of 11 Document 8
      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The plaintiff also advises the plaintiff

that it is his responsibility to promptly notify the court if he is released from

custody or transferred to a different institution. The plaintiff’s failure to keep

the court advised of his address may result in the court dismissing the case

without further notice.

      The court will include a guide prepared by court staff to address common

questions that arise in cases filed by prisoners. Entitled “Answers to Prisoner

Litigants’ Common Questions,” this guide contains information that the

plaintiff may find useful in prosecuting his case.

      Dated in Milwaukee, Wisconsin this 25th day of January, 2021.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         11
        Case 2:20-cv-01633-PP Filed 01/25/21 Page 11 of 11 Document 8
